Filed 5/7/21 P. v. Tshughuryan CA4/2
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 THE PEOPLE,

          Plaintiff and Respondent,                                      E074568

 v.                                                                      (Super.Ct.No. SWF1907199)

 ARTYOM TOM TSHUGHURYAN,                                                 OPINION

          Defendant and Appellant.



         APPEAL from the Superior Court of Riverside County. John M. Davis, Judge.

Affirmed.

         Christine M. Aros, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant Attorney

General, Julie L. Garland, Assistant Attorney General, A. Natasha Cortina and Melissa

Mandel, Deputy Attorneys General, for Plaintiff and Respondent.

         A jury convicted Artyom Tom Tshughuryan of certain sexual offenses, including

three counts of violating Penal Code section 288.4, subdivision (b). (Unlabeled statutory


                                                             1
citations refer to this code.) Subdivision (a) of the section makes it a crime to arrange a

meeting with a minor for the purpose of engaging in lewd or lascivious behavior.

(§ 288.4, subd. (a)(1).) Subdivision (b) of the section imposes additional punishment for

going to the arranged meeting. (§ 288.4, subd. (b).) The offense requires that when the

defendant arranged the meeting, he or she was “motivated by an unnatural or abnormal

sexual interest in children.” (§ 288.4, subd. (a)(1).)

       Tshughuryan brings a substantial evidence challenge. He argues that there was

insufficient evidence that he was motivated by an unnatural or abnormal sexual interest in

children. We affirm.

                                     BACKGROUND

       Jane Doe was 17 years old when she met Tshughuryan online in March or April

2018. He found her on Instagram and sent her a direct message. They started text

messaging daily. Near the beginning of their acquaintance, Doe told him her true age and

that she was in high school. Tshughuryan told her that he was 25 years old, but he was

nearly 40 years old. A couple of days or weeks after they first communicated, they began

messaging about “sexual stuff.” For instance, he would ask her if she was “horny” or “in

the mood.” Doe recalled one occasion near the beginning of their involvement when he

asked for a picture of her, and she sent him a topless picture. They messaged about other

things as well, like homework, college, or how their days went. Doe did not talk to him

about her friends or family.

       In the summer of 2018, Doe and Tshughuryan agreed to meet in person. Before

that first meeting, they talked about the possibility of having sexual intercourse. Around


                                              2
the beginning of August, Tshughuryan picked up Doe from her house and drove to a

hotel. For the first 15 to 20 minutes in the hotel room, they talked about how she was

nervous. They then took separate showers and had intercourse. Afterward, they watched

television for roughly one hour, and then he took her home.

       Under cross-examination, Doe admitted that she had described their first meeting

differently at the preliminary hearing: She said that Tshughuryan picked her up and spent

the day with her at the hotel pool, but they did not engage in any sexual activity. Doe

clarified at trial that it all happened on the same day or over the course of two days: They

went to the hotel pool, he took her home, and he picked her up again either later the same

day or the next day. They then returned to the hotel and had intercourse for the first time.

       Doe and Tshughuryan continued exchanging daily messages after their first

meeting. She sometimes told him things that she did not tell other people because she

thought that he would not judge her. And she felt that he gave good advice at times.

They did not meet again until Halloween in 2018. Like the first time, they discussed

meeting up to have intercourse. He picked her up from a park across the street from her

high school and took her to another hotel. They had intercourse in the hotel room, and

she spent the night there. He took her home the next morning.

       Doe and Tshughuryan met a third time two weeks later. That encounter followed

a pattern similar to the first two: They discussed “sexual activities” before meeting, he

picked her up from her house and took her to a hotel, they had intercourse, and he took

her home the next morning.




                                             3
       Not long after that, in November 2018, Doe’s mother discovered Doe’s

relationship with Tshughuryan by looking through Doe’s phone, and she took Doe to the

police station. The investigating deputy asked Doe to elicit a text message from

Tshughuryan confirming that they had sexual intercourse. Doe sent Tshughuryan a

message asking if he “enjoy[ed] having sex last time.” Tshughuryan replied: “I actually

did. From behind u [sic] was awesome.” The deputy conducted a records search for

Tshughuryan and informed Doe that he was 40 years old, not 25.

       Doe’s mother took her cellular phone away until Doe’s 18th birthday in

January 2019, so Doe did not communicate with Tshughuryan from November 2018 to

January 2019. They started to exchange messages again shortly after Doe’s mother

returned her phone, but their conversations were not as detailed as before. Doe said she

was not feeling well emotionally, mentally, and physically, and Tshughuryan did not

seem to care.

       In January or February 2019, Doe saw Tshughuryan for the last time. He picked

her up from school, took her to the drugstore, and took her home. He gave her a flower

for Valentine’s Day, but they did not engage in any sexual activity. They exchanged

messages for a month or so after that and had no contact at all after March 2019. Doe

described Tshughuryan as “a distraction.” She never told Tshughuryan that she loved

him, and he never said he loved her.

       Tshughuryan was arrested and interviewed by law enforcement in late

March 2019. He initially told law enforcement that he and Doe did not have sexual

intercourse, and he described their relationship as a friendship. He later admitted that


                                             4
they had three to four sexual encounters, and two of those involved intercourse. They

said “I love you” to each other. He stopped seeing her because she was growing attached

to him. Before he and Doe met in person, she told him that she was 17 years old. At

some point, she told him that she would be 18 years old in January. He said that he

thought 18 years old was “too high in some cases” to be the age of consent. But he said

that he had never had a sexual relationship with any other minors.

       The jury found Tshughuryan guilty of three counts of unlawful sexual intercourse

with a minor more than three years younger than he was. (§ 261.5, subd. (c).) It also

convicted him of three counts of violating section 288.4, subdivision (b). The trial court

placed Tshughuryan on formal probation for five years and ordered him to register as a

sex offender for life.

                                      DISCUSSION

       Tshughuryan argues that the evidence was insufficient to support his convictions

for violating section 288.4, subdivision (b). Specifically, he argues that the record does

not contain substantial evidence that he was motivated by an unnatural or abnormal

sexual interest in children. We disagree.

       In reviewing a sufficiency of the evidence claim, we review the entire record to

determine whether it discloses reasonable and credible evidence that would allow a

rational trier of fact to find guilt beyond a reasonable doubt. (People v. Smith (2005) 37

Cal.4th 733, 738-739.) We view the evidence in the light most favorable to the

prevailing party and draw all reasonable inferences in favor of the judgment. (Ibid.) We




                                             5
do not resolve credibility issues or conflicts in the evidence. (People v. Young (2005) 34

Cal.4th 1149, 1181.) Those matters are the exclusive province of the trier of fact. (Ibid.)

       Section 288.4 targets a person “who, motivated by an unnatural or abnormal

sexual interest in children, arranges a meeting with a minor” for the purpose of “engaging

in lewd or lascivious behavior.” (§ 288.4, subd. (a)(1).) The term “children” in section

288.4 means individuals under 18 years old. (People v. Yuksel (2012) 207 Cal.App.4th

850, 855 (Yuksel).) The motivation element of the offense requires that the prohibited

motivation must have been a “substantial factor” in arranging the meeting. (People v.

Fromuth (2016) 2 Cal.App.5th 91, 103 (Fromuth).) “‘“The substantial factor standard is

a relatively broad one, requiring only that the contribution of the individual cause be

more than negligible or theoretical.”’” (Id. at p. 105.)

       The record in this case discloses substantial evidence that Tshughuryan was

substantially motivated by an abnormal and unnatural sexual interest in children when he

arranged the three meetings with Doe. Doe was 17 years old and therefore met the

definition of a child. She told Tshughuryan her true age near the beginning of their

acquaintance. Their text message conversations became sexual not long after he found

her online. He asked for a picture of her, and she sent him a topless picture. Before each

sexual encounter, they discussed meeting to engage in sexual activity. And each time, he

picked up Doe and took her to a hotel room, where they had sexual intercourse. They

met only four times during their nearly year-long acquaintance, and three of those

meetings were sexual in nature. Once Tshughuryan believed that Doe had grown

attached, he did not want to see her anymore. The jurors could rationally conclude from


                                              6
all of this evidence that Tshughuryan was substantially motivated by an abnormal and

unnatural sexual interest in children when he arranged the three meetings with Doe. (See

Fromuth, supra, 2 Cal.App.5th at p. 104 [the defendant’s online pursuit of an officer

posing as a 15-year-old girl supported “a reasonable inference that his sexual interest in

[the girl] was demonstrative of his general sexual interest in children”]; Yuksel, supra,

207 Cal.App.4th at p. 855 [noting that ‘“there can be no normal sexual interest in any

child”’].)

          Tshughuryan contends that the record does not disclose substantial evidence of the

prohibited motivation because the evidence showed that he was motivated by friendship.

For instance, he relies on the evidence that he and Doe had daily text message

conversations, Doe discussed things going on in her life and sought advice from him,

they said ‘“I love you”’ to each other, and at the preliminary hearing, Doe said that they

went to the hotel pool for their first meeting and did not have intercourse. Even if some

evidence showed that Tshughuryan was motivated partly by friendship, that does not

negate the People’s showing that he was also motivated by a sexual interest in children

when he arranged the meetings with Doe to have intercourse. The offense requires that

the prohibited motivation be a substantial factor in arranging the meetings, not the only

factor.

          Tshughuryan also attempts to distinguish his case from Fromuth, in which the

court held that there was substantial evidence of the prohibited motivation. (Fromuth

supra, 2 Cal.App.5th at pp. 104-105.) In that case, a law enforcement officer posed as a

15-year-old girl looking for a “‘hookup’” on Craigslist. (Id. at pp. 96-97.) Fromuth “did


                                               7
not engage in any significant communication that was unrelated” to arranging a sexual

encounter with the girl. (Id. at p. 104.) The girl was a stranger to him, yet he devoted

hours to arranging a meeting. (Ibid.) Tshughuryan argues that his case is unlike Fromuth

in that he and Doe developed a relationship over months and had significant

communications unrelated to sex. The facts in this case differ somewhat from Fromuth,

but it does not follow that there was not substantial evidence of the prohibited motivation.

Fromuth did not establish a rigid factual template for showing the prohibited motivation.

And as already explained, the evidence of the prohibited motivation here is ample.

       For all of these reasons, we reject Tshughuryan’s substantial evidence challenge.

                                      DISPOSITION

       The judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                                               MENETREZ
                                                                                           J.


We concur:

FIELDS
                Acting P. J.

RAPHAEL
                          J.




                                             8